Chase, Ch. J.
delivered the opinion of the court. The court are of opinion, that the court below erred in refusing to give the direction prayed in the third bill of exceptions. It appears by the facts stated, that the plain tiff de» *450rived Ids title to Ward’s Purchase under a lease from the ■ agent of the Proprietary, granted to John Ward ori the 1st of September if42, and deduced a regular title under that Jeitse to Daniel and John M'Comas, the sons and devisees of Daniel M'Comas, uhderliis will made the 15th of June 1765. It also appears that Daniel ñu'Comas, the son,-was living on the land at the time of making the will. It also appears that the plaintiff claimed title to the land, and offered in evidenfcfe two deeds, one from Daniel ÉP Com as dated tiie IO'fh of April 1769, the other from John M'Comas dated the £lstof December 1774, the said deviseesj to William M'Comas, under whom the, plaintiff claims, for the said land, which deeds were rejected by the court as not being legal evidence — not having been recorded within the times required by law. If also appears, that William M'Comas became possessed of the said land from the dates of those deeds, and continued in possession until the year 1794, when he made the' contract with N. J). M'Comas, one of the defendants'. It also appears that no title was set up by the defendants adverse to the title under the said lease, and that William M'Comas, and those under whom he claims, have always possessed the land, under the said lease, to the yeah 1794, and that the possession1 of N. D. M'Comas Was acquired under the contract with WillitíM M'Comas, under whom the plaintiff claims, and not in opposition to his title.
These facts, in the opinion of the court, laid a sufficient foundation for the jury to presume good and valid deeds from Daniel and John M'Comas to William M'Co~ mas, of the said land, and the jury could not be precluded from making such presumption by defective deeds offered in evidence, because the same not being legally admissible, were properly rejected, and could, have no influence on the minds of the jury.
The court dissent from, the opinion stated in the third bill of exceptions, and concur with the opinions in the first and second bills of exceptions.
On the appeal by the plaintiff,.
JUDGMENT' REVERSED, AND PROCEDENDO AWARDED.
On the appeal by the defendants,
JUDGMENT AFFIRMED,